Title: To Benjamin Franklin from Jacques-Aimée de Bourzeis, [c. 7 November 1783]
From: Bourzeis, Jacques-Aimée de
To: Franklin, Benjamin


          
            Monsieur
            [c. November 7, 1783]
          
          Des faits vrais, et simplement exposés dans cette brochure, offriront les procédes de l’art de guerir en opposition aux effets de L’Empirisme.
          Je suis avec le plus profond Respect de Votre excellence. Monsieur Le très humble et tres obeïssant serviteur.
          
            De Bourzeis D. M. P.
          
        